Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-12 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/1/2021 and 6/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodie et al. U.S. 20070179973. 



in response to receiving a message for updating user portrait data of a user account (i.e. metadata updates associated with a metadata database and multimedia files [0005]-[0006]), obtaining updated user portrait data, wherein the user portrait data comprises a label feature (i.e. metadata [0005]-[0006]); and 
storing the updated user portrait data in association with an update time (i.e. timestamps associated with each update  [0028]) as user portrait information of the user account ([0005]-[0006]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brodie et al. U.S. 20070179973 in view of Grosz et al. US 20110012929

As to claim 2, Brodie discloses a method of claim 1, further comprising: 
in response to receiving a label feature extraction instruction ([0006]).
Brodie does not teach obtaining a target time corresponding to the label feature to be extracted from the label feature extraction instruction; 
searching for the update time corresponding to the target time from the user portrait information stored; and 
extracting the label feature in the user portrait information based on the update time. 
Grosz teaches obtaining a target time corresponding to the label feature to be extracted from the label feature extraction instruction ([0189]); 
searching for the update time corresponding to the target time from the user portrait information stored ([0189]); and 
extracting the label feature in the user portrait information based on the update time. ([0189]). 
and Grosz are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “digital media management”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Brodie by the teaching of Grosz to include obtaining a target time corresponding to the label feature to be extracted from the label feature extraction instruction; 
searching for the update time corresponding to the target time from the user portrait information stored; and 
extracting the label feature in the user portrait information based on the update time. 
 with the motivation to increase the flexibility and efficiently serve the user as taught by Grosz ([0006]-[0008].

Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brodie et al. U.S. 20070179973 in view of Hartlaub et al. 20160132934.

As to claim 3, the teachings of Brodie has been discussed above, 
Brodie does not explicitly teach determining an existence count of each label feature within a preset time period based on the label features; and 
determining the label feature having a maximum existence count as an interested label feature of the user account within the preset time period. 
determining an existence count (frequent. [0038]) of each label feature within a preset time period (i.e. the user chooses an iPhone while on the train going home but an iPad after arriving home[0038])  based on the label features ([0038]); and 
determining the label feature having a maximum existence count as an interested label feature of the user account within the preset time period([0038]). 

Brodie and Hartlaub are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “marketing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Brodie by the teaching of Hartlaub to include determining an existence count of each label feature within a preset time period based on the label features; and determining the label feature having a maximum existence count as an interested label feature of the user account within the preset time period with the motivation to increase the efficiently in marketing as taught by Hartlaub ([0004]).


As to claim 4, Brodie  as modified teaches a method of claim 3, further comprising: 
based on the interested label feature of the user account within the preset time, pushing an advertisement related to the interest feature to the user account periodically within the preset time period (Hartlaub [0038]-[0039]). 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153